                                                                                  9/6/2019


                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF MONTANA

                                  HELENA DIVISION

 CARL WOOTEN, III,
                                                Cause No. CV-18-89-H-CCL
                     Plaintiff,

       v.

UNITED STATES OF AMERICA (ex.               ORDER DISMISSING CASE WITH
rel. PUREVIEW/COOPERATIVE                           PREJUDICE
HEAL TH CENTER DENTAL
CLINIC),

                     Defendant.

      The parties having stipulated to the dismissal of the above titled cause with

prejudice,

      IT IS HEREBY ORDERED that the above titled cause is DISMISSED

WITH PREJUDICE, each party to bear their own costs and fees.
                 .    /{1,,
      DATED this~ day of September, 2019




                                          Senior United States District Judge
